MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 173 
Docket:	   And-16-447	
Argued:	   May	12,	2017	
Decided:	  August	1,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                             MICHAEL	R.	MCNAUGHTON	
	
	
HUMPHREY,	J.	

      [¶1]	 	 Michael	 R.	 McNaughton	 appeals	 from	 a	 judgment	 of	 conviction	

entered	 in	 the	 trial	 court	 (Androscoggin	 County,	 MG	 Kennedy,	 J.)	 after	 a	 jury	

found	him	guilty	of	intentional	or	knowing	or	depraved	indifference	murder,	

17-A	 M.R.S.	 §	 201	 (2016),	 and	 hindering	 apprehension	 or	 prosecution	

(Class	B),	17-A	M.R.S.	§	753(1-B)(C)(1)	(2016).		McNaughton	argues	that	 the	

court	erred	when	it	denied	his	motion	to	suppress	evidence	of	statements	that	

he	 made	 during	 a	 police	 interview	 and	 photographs,	 taken	 by	 law	

enforcement	 officers,	 of	 injuries	 to	 his	 body.	 	 He	 also	 argues	 that	 the	 court	

should	 have	 granted	 his	 motion	 for	 a	 new	 trial	 based	 on	 his	 contention	 that	

the	 State	 presented	 perjured	 testimony	 during	 his	 trial.	 	 We	 affirm	 the	

judgment.	
2	

                                  I.		BACKGROUND	

	     [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

jury	 rationally	 could	 have	 found	 the	 following	 facts	 beyond	 a	 reasonable	

doubt.	 	 See	 State	 v.	 Gagne,	 2017 ME 63,	 ¶	 3,	 159 A.3d 316.	 	 On	 Friday,	

April	5,	2013,	 Romeo	 Parent,	 the	 victim	 in	 this	 case,	 informed	 police	 that	 he	

and	William	True	had	committed	a	theft.		As	a	result,	True	was	detained	in	jail	

for	 a	 period	 of	 time.	 	 McNaughton,	 who	 knew	 both	 Parent	 and	 True,	 put	 out	

the	word	among	acquaintances	that	he	planned	to	harm	Parent	for	“snitching”	

on	True	and	that	he	was	looking	for	Parent.			

	     [¶3]		On	Tuesday,	April	9,	2013,	McNaughton	and	another	acquaintance,	

Nathan	 Morton,	 learned	 that	 Parent	 was	 at	 a	 pharmacy	 in	 Auburn.	 	 By	 this	

point,	 McNaughton	 had	 told	 Morton	 that	 they	 needed	 to	 kill	 Parent.	 	 Morton	

drove	McNaughton	to	the	pharmacy,	where	they	asked	Parent	to	get	in	the	car	

with	 them.	 	 Parent	 agreed	 to	 go	 with	 them	 and	 they	 picked	 up	 True	 after	

leaving	the	pharmacy.	

	     [¶4]	 	 Morton	 drove	 the	 group—himself,	 McNaughton,	 True,	 and	

Parent—to	 a	 remote	 location	 on	 South	 Mountain	 Road	 in	 Greene.		

McNaughton,	 True,	 and	 Parent	 got	 out	 of	 the	 car	 and	 went	 down	 a	 trail	 into	

the	 woods.	 	 There,	 McNaughton	 stabbed	 Parent	 in	 the	 neck	 with	 a	
                                                                                                          3	

screwdriver.	 	 True	 punched	 and	 kicked	 Parent.	 	 McNaughton	 strangled	 him	

repeatedly	 with	 a	 garrote,	 a	 wire	 with	 a	 wooden	 dowel	 at	 each	 end,	 until	 he	

died.			

	        [¶5]		The	next	day,	April	10,	McNaughton,	True,	and	Morton	returned	to	

the	 murder	 scene.	 	 McNaughton	 and	 True	 wrapped	 Parent’s	 body	 in	 trash	

bags	 and	 put	 it	 in	 the	 trunk	 of	 Morton’s	 car.	 	 Morton	 drove	 the	 group	 to	 Jug	

Stream	 in	 Monmouth,	 and	 McNaughton	 and	 True	 threw	 the	 body	 into	 the	

water.1			

	        [¶6]		Law	enforcement	officers	interviewed	McNaughton	in	the	evening	

on	 April	 11,	 2013.	 	 During	 that	 interview,	 they	 photographed	 injuries	 on	

McNaughton’s	 body	 and	 collected	 his	 clothing.	 	 Officers	 interviewed	

McNaughton	again	in	the	early	morning	hours	on	April	12,	2013;	during	that	

interview,	McNaughton	admitted	to	killing	Parent.			

	        [¶7]		On	May	8,	2013,	the	State	charged	McNaughton	by	indictment	with	

intentional	 or	 knowing	 or	 depraved	 indifference	 murder,	 17-A	 M.R.S.	




    1	
     	 True	 was	 convicted	 of	 murder	 and	 hindering	 apprehension	 or	 prosecution.	 	 See	 generally	
State	v.	True,	2017 ME 2,	153 A.3d 106.		We	affirmed	his	murder	conviction	on	appeal.		Id.		Morton	
entered	 into	 a	 plea	 agreement	 pursuant	 to	 which	 he	 would	 plead	 guilty	 to	 conspiracy	 to	 commit	
intentional	murder	and	hindering	apprehension	or	prosecution,	receive	a	sentence	of	twenty	years	
in	prison	with	all	but	ten	years	suspended,	and	testify	truthfully	in	the	cases	against	McNaughton	
and	True.		See	id.	¶	9.	
4	

§	201(1)(A),	 (B);	 and	 hindering	 apprehension	 or	 prosecution	 (Class	 B),	

17-A	M.R.S.	§	753(1-B)(C)(1).2			

	        [¶8]	 	 McNaughton	 moved	 to	 suppress	 evidence	 of	 incriminating	

statements	 that	 he	 had	 made	 during	 the	 police	 interviews	 as	 well	 as	 the	

photographic	 evidence	 of	 his	 injuries.	 	 He	 argued	 that	 his	 statements	 were	

made	 involuntarily	 and	 in	 response	 to	 continued	 questioning	 after	 he	 had	

invoked	 his	 right	 to	 remain	 silent,	 and	 that	 the	 photographs	 of	 his	 injuries	

were	collected	impermissibly	absent	a	search	warrant	or	an	exception	to	the	

Fourth	Amendment’s	warrant	requirement.			

	        [¶9]	 	 At	 a	 two-day	 hearing	 on	 McNaughton’s	 motion	 to	 suppress	 in	

May	2014,	the	court	heard	testimony	from	four	law	enforcement	officers	who	

were	 involved	 in	 McNaughton’s	 police	 interviews.	 	 The	 court	 admitted	 in	

evidence	 transcripts	 and	 recordings	 of	 both	 interviews	 as	 well	 as	 the	

photographs	of	McNaughton’s	injuries.	

	        [¶10]	 	 The	 court	 denied	 McNaughton’s	 motion	 in	 part,	 declining	 to	

suppress	the	photographs	collected	and	evidence	of	incriminating	statements	

McNaughton	 made	 up	 to	 a	 certain	 point	 during	 the	 second	 interview.	 	 The	

court	granted	the	motion	as	to	statements	McNaughton	made	in	response	to	


     2	 	 By	 the	 same	 indictment,	 McNaughton	 was	 also	 charged	 with	 conspiracy	 to	 commit	 murder	

(Class	A),	17-A	M.R.S.	§	151(1)(A)	(2016).		The	State	dismissed	that	charge	before	trial.			
                                                                                      5	

continued	questioning	after	he	stated	“I	really	don’t	want	to	speak	any	more	

on	 the	 subject”	 and	 “I’ll	 take	 Mariah,”	 which	 the	 court	 interpreted	 to	 mean	

“Miranda.”		In	its	detailed	and	thorough	order,	the	court	found	the	following	

facts,	 which	 are	 supported	 by	 evidence	 admitted	 at	 the	 suppression	 hearing.		

See	State	v.	Kittredge,	2014 ME 90,	¶	7,	97 A.3d 106.	

	     [¶11]	 	 On	 April	 11,	 2013,	 two	 police	 officers	 made	 contact	 with	

McNaughton	in	Lewiston.		McNaughton	voluntarily	agreed	to	accompany	them	

to	 the	 Lewiston	 Police	 Department	 and	 rode	 in	 the	 back	 seat	 of	 their	

unmarked	 truck	 to	 the	 police	 station.	 	 He	 was	 not	 handcuffed	 or	 otherwise	

restrained	 and	 he	 was	 not	 placed	 under	 arrest.	 	 When	 they	 arrived	 at	 the	

police	 station	 around	 7:20	 p.m.,	 an	 officer	 escorted	 McNaughton	 to	 an	

interview	room	and	told	him	that	someone	would	be	with	him	soon.		

	     [¶12]	 	 Officers	 first	 interviewed,	 among	 other	 individuals,	 Sebastian	

Moody,	an	acquaintance	of	McNaughton’s	who,	at	trial,	directly	implicated	him	

in	Parent’s	murder.		By	the	time	they	began	their	interview	with	McNaughton	

nearly	two	hours	after	he	had	arrived	at	the	police	station,	Maine	State	Police	

Detectives	 Randall	 Keaten	 and	 John	Hainey	 had	 received	 information	 that	

McNaughton	 was	 responsible	 for	 Parent’s	 murder.	 	 Upon	 entering	 the	

interview	room,	Hainey	observed	that	McNaughton	had	several	scratches	that	
6	

went	from	his	chin	to	his	throat,	and	that	he	had	a	black	eye	and	injuries	to	his	

hands.			

	      [¶13]	 	 The	 detectives	 told	 McNaughton	 that	 the	 interview	 would	 be	

recorded,	 that	 he	 was	 not	 under	 arrest,	 that	 he	 could	 leave	 whenever	 he	

wanted	to,	and	that	he	did	not	have	to	talk	to	them.		McNaughton	responded,	

“So	you’re	giving	me	the	option	to	plead	the	fifth	if	necessary?”		He	was	told	

again	that	he	could	leave	if	he	wanted,	to	which	he	said,	“Fair	enough.		I	will	sit	

right	here	and	talk	to	you.”		McNaughton	was	read	Miranda	warnings.	 	After	

each	right	was	read,	Hainey	asked	if	he	understood;	McNaughton	responded,	

“Yes,	 Sir.”	 	 Hainey	 asked,	 “[H]aving	 all	 those	 rights	 which	 I	 just	 explained	 to	

you	 in	 mind,	 do	 you	 wish	 to	 answer	 questions	 at	 this	 time?”	 	 McNaughton	

replied,	“Yes,	Sir.”			

	      [¶14]		The	detectives	asked	McNaughton	questions	about	his	activities	

during	 the	 previous	 several	 days	 and	 his	 relationships	 with	 Parent,	 True,	

Morton,	 and	 other	 acquaintances.	 	 As	 the	 questions	 became	 more	 specific,	

McNaughton	made	several	statements	about	how	he	felt	“lost.”		The	detectives	

implied	that	they	did	not	believe	him	when	he	denied	knowing	anything	about	

Parent’s	death.		He	continued	to	respond	to	the	detectives’	questions.		At	one	

point,	he	stated	that	he	wanted	to	“leave.”		“In	context,”	the	court	found,	“it	is	
                                                                                                         7	

clear	 that	 the	 reference	 was	 to	 leaving	 Lewiston	 and	 not	 leaving	 the	 police	

interview.”3	 	 McNaughton	 never	 stated	 that	 he	 did	 not	 want	 to	 answer	

questions.			

	       [¶15]	 	 Hainey	 told	 McNaughton	 that	 the	 detectives	 needed	 to	 take	

photographs	of	his	injuries.		They	asked	McNaughton	if	that	was	okay	and	he	

replied,	 “Fair	 enough.”	 	 Hainey	 asked	 if	 he	 had	 other	 clothing,	 and	

McNaughton	 said	 he	 only	 had	 one	 set	 of	 clothes	 and	 that	 his	 other	 clothing	

was	in	storage	and	he	did	not	have	the	key.		Hainey	told	McNaughton	that	due	

to	 “exigent	 circumstances,”	 they	 were	 going	 to	 take	 his	 clothes	 and	 give	 him	

replacement	 clothing	 and	 boots.	 	 Hainey	 and	 Keaten	 left	 to	 make	

arrangements	for	photographs	and	replacement	clothing,	leaving	McNaughton	

alone	 in	 the	 interview	 room.	 	 During	 that	 time,	 without	 being	 asked,	

McNaughton	removed	his	sweatshirt,	shirt,	and	belt.			

	       [¶16]	 	 Detective	 Herb	 Leighton	 took	 numerous	 photographs	 of	

McNaughton’s	 face,	 neck,	 and	 hand	 injuries.	 	 The	 detectives	 asked	 questions	

about	how	the	injuries	occurred.		McNaughton	was	again	told	that	he	did	not	




    3		McNaughton	stated,	“This	is	why	I	would	like	to	leave”	immediately	after	Keaten	referred	to	

McNaughton’s	 circle	 of	 friends	 in	 Lewiston	 as	 “downtown	 drama.”	 	 The	 court	 found	 that	
McNaughton	had	repeatedly	expressed	his	desire	to	leave	his	wife	and	circumstances	in	Lewiston,	
explaining	 that	 he	 planned	 to	 travel	 to	 Massachusetts	 the	 next	 morning	 to	 start	 working	 at	 a	
carnival.			
8	

have	 to	 say	 anything	 and	 that	 he	 could	 stop	 talking	 any	 time	 he	 wanted	 to.		

Leighton	collected	McNaughton’s	clothes.			

	        [¶17]	 	 After	 McNaughton	 had	 replacement	 clothing,	 Hainey	 again	 told	

McNaughton	 he	 could	 leave,	 continued	 questioning	 him,	 and	 “talked	 about	

mitigating	 factors.”4	 	 McNaughton	 did	 not	 say	 that	 he	 wanted	 to	 leave	 the	

interview.		Before	the	interview	concluded,	in	response	to	one	of	the	officers’	

questions,	 McNaughton	 said,	 “I	 tried	 to	 say	 no	 .	 .	 .	 when	 you	 asked	 me	 the	

same	 question	 again,	 it	 makes	 me	 want	 to	 give	 you	 a	 different	 answer.”		

McNaughton	 continued	 to	 deny	 any	 involvement	 in	 the	 murder	 and	 left	 the	

police	station	at	about	11:30	p.m.			

	        [¶18]		After	McNaughton	left,	police	questioned	Morton,	who	gave	them	

additional	 information	 about	 McNaughton’s	 involvement	 in	 the	 murder.		

Morton	 identified	 the	 location	 of	 the	 murder	 and	 went	 with	 detectives	 to	



     4		Specifically,	the	following	exchange	occurred:	

     	
         Hainey:		       [W]e’d	be	more	than	willing	to	listen	to	you	at	any	time	and	there’s		
         	      	        always	consequences	for	your	actions.		There’s	always	somewhat	of		
         	      	        a	responsibility	where	you	take	responsibility	for	something,	you		
         	      	        know,	you	said	you’re	not	a	bad	guy.	
         	
         Keaten:		       Mitigating	factors.	
         	
         McNaughton:		   What	do	you	mean	by	that?	
         	
         Keaten:		       Things	that	are	in	your	favor.		Things	that	you	do	to	lessen	the		
         	      	        consequences	are	mitigating	factors.	
                                                                                                               9	

Greene,	 where	 they	 found	 signs	 of	 a	 struggle,	 clothing	 that	 they	 believed	

belonged	to	Parent,	and	a	screwdriver.			

	       [¶19]	 	 At	 2:45	 a.m.	 on	 April	 12,	 2013,	 officers	 made	 contact	 with	

McNaughton	again	at	an	apartment	in	Lewiston	where	McNaughton	had	told	

them	he	would	be	staying	that	night.		McNaughton	agreed	to	come	back	to	the	

police	station	for	further	questioning.		He	was	again	escorted	to	an	interview	

room.	 	 Hainey	 and	 Detective	 Wayne	 Clifford	 entered	 the	 room	 at	 3:08	 a.m.		

Hainey	 said,	 “I	 wanted	 to	 get	 some	 more	 information.	 	 We	 already	 read	 you	

Miranda,	 that’s	 still	 in	 effect.	 	 Your	 rights	 I	 read	 you	 earlier.”	 	 McNaughton	

responded,	“Fair	enough.”			

	       [¶20]		Hainey	told	McNaughton	that	he	had	gone	to	Greene	with	Morton	

and	asked	McNaughton	to	tell	them	what	really	happened.		McNaughton	said	

that	 he	 could	 not	 tell	 them.	 	 He	 also	 stated	 his	 name	 and	 then	 a	 nine-digit	

number.		Hainey	said,	“What’s	that?		You’re	not	a	prisoner	of	war,	Michael,	so	I	

don’t	 know	 why	 you	 are	 giving	 us	 your	 serial	 number.”	 	 The	 detectives	

continued	to	ask	questions.5		The	following	exchange	took	place:	




    5		McNaughton	contends	that	in	response	to	Clifford’s	question	of	whether	he	would	“rather	talk	

to	 [the	 detectives]	 a	 little	 bit	 about	 what	 really	 happened,”	 he	 said	 “No.”	 	 The	 evidence—two	
different	 transcriptions,	 a	 recording	 with	 audio	 and	 video,	 and	 testimony	 at	 the	 suppression	
hearing—was	 conflicting	 on	 this	 point.	 	 In	 its	 ruling	 on	 a	 motion	 for	 further	 findings,	 the	 court	
specifically	declined	to	find	that	McNaughton	had	said	“No”	to	Clifford’s	question.		
10	

      McNaughton:	       “You	are	asking	some	questions	and	I	don’t		
             	    	      want	to	give	the	answers	to	you,	Sir.”	
      	
      Clifford:		 	      “Why?”	
      	
      Hainey:		 	        “Are	you	afraid?”	
      	
      McNaughton:		      “Because	he’s	told	me	that	earlier	when	I	read,	I		
             	    	      don’t	have	to	answer	every	question.”	
      	
      Clifford:		 	      “No.”	
      	
      McNaughton:		      “Well,	I	feel	like	you’re	backing	me	and	making		
             	    	      me	feel	smaller	every	time	you	ask	me	a		 	
             	    	      question	I	don’t	want	to	answer.”	
      	
      Clifford:		 	      “Well,	you	didn’t	really	say	you	didn’t	want	to		
             	    	      answer.		You	said	you	couldn’t	answer	it.”	
      	
      McNaughton:		      “Fair	enough.”	
	
	     [¶21]	 	 McNaughton	 “expressed	 discomfort	 speaking	 while	 being	

recorded	 and	 indicated	 he	 wished	 to	 speak	 with	 the	 detectives	 outside	 the	

confines	 of	 the	 interview	 room.”	 	 Hainey	 and	 Clifford	 accompanied	

McNaughton	 outside	 the	 police	 station,	 where	 the	 interview	 continued.		

McNaughton	made	incriminating	statements,	indicating	that	Parent	“fell	back	

onto	 the	 screwdriver	 McNaughton	 was	 holding	 in	 his	 hand,”	 that	 he	 was	

“holding	 a	 cable	 (garrote)	 around	 [Parent’s]	 neck,”	 and	 that	 he	 had	 moved	

Parent’s	body.			
                                                                                                      11	

	       [¶22]	 	 They	 returned	 to	 the	 interview	 room.	 	 McNaughton	 was	 placed	

under	 arrest	 and	 given	 Miranda	 warnings	 again.	 	 He	 acknowledged	 that	 he	

understood	each	right.		Asked	if	he	wanted	to	answer	questions,	McNaughton	

jokingly	 said	 “not	 really”;	 asked	 to	 clarify,	 he	 said	 “yes.”	 	 He	 continued	 to	

answer	 questions	 about	 the	 murder,	 giving	 additional	 information	 about	 the	

garrote	and	how	Parent	died.		Eventually,	in	response	to	further	questioning,	

McNaughton	said,	“I	really	don’t	want	to	speak	any	more	on	the	subject,”	and	

“I’ll	 take	 Mariah.”	 	 The	 detectives	 continued	 to	 question	 McNaughton	 and	 he	

continued	answering	questions.			

	       [¶23]		The	court	determined,	contrary	to	the	State’s	argument,	that	both	

interviews	 were	 custodial	 but	 that	 McNaughton	 knowingly	 and	 voluntarily	

waived	 his	 Miranda	 rights	 in	 both	 instances.6	 	 The	 court	 further	 found	 that	

McNaughton	 did	 not	 subsequently	 reassert	 his	 right	 to	 remain	 silent	 with	

sufficient	clarity	to	require	cessation	of	questioning	until	he	stated,	late	in	the	

second	 interview	 and	 after	 making	 incriminating	 statements,	 “I	 really	 don’t	

want	to	speak	any	more	on	the	subject,”	and	“I’ll	take	Mariah.”		Next,	the	court	

found,	 beyond	 a	 reasonable	 doubt,	 that	 McNaughton	 made	 all	 statements	




    6		The	court	specified	that	the	first	interview	“started	out	as	non-custodial	but	became	custodial.”			
12	

prior	 to	 that	 point	 voluntarily.	 	 Finally,	 the	 court	 declined	 to	 suppress	 the	

photographs	of	McNaughton’s	injuries.			

	     [¶24]	 	 The	 court	 held	 a	 thirteen-day	 jury	 trial	 from	 July	 9	 through	

July	28,	2014.	 	 During	 the	 trial,	 the	 court	 denied	 McNaughton’s	 renewed	

motion	 to	 suppress	 the	 photographs	 of	 his	 injuries.	 	 The	 State’s	 witnesses	

included	 multiple	 law	 enforcement	 officers,	 a	 medical	 examiner,	 and	

numerous	 acquaintances	 of	 McNaughton	 and	 Parent.	 	 Some	 elements	 of	 the	

acquaintances’	 testimony	 were	 inconsistent	 with	 statements	 that	 they	 had	

made	 in	 the	 past	 and	 with	 other	 evidence	 presented	 at	 trial.	 	 These	

inconsistencies	 were	 the	 subject	 of	 intensive	 cross-examination	 by	 defense	

counsel.			

	     [¶25]	 	 On	 July	 28,	 2014,	 the	 jury	 found	 McNaughton	 guilty	 of	 murder	

and	 hindering	 apprehension	 or	 prosecution.	 	 McNaughton	 moved	 for	 a	 new	

trial	in	August	2014	and	again,	in	an	amended	motion,	in	October	2014.		In	a	

second	 amended	 motion	 for	 a	 new	 trial	 filed	 in	 March	 2015,	 McNaughton	

argued	 that	 his	 trial	 was	 unfair	 because	 the	 State	 had	 introduced	 allegedly	

perjured	testimony.		After	a	hearing,	the	court	denied	the	motions.			

	     [¶26]	 	 On	 September	 15,	 2016,	 the	 court	 entered	 a	 judgment	 on	 the	

jury’s	 verdict.	 	 The	 court	 sentenced	 McNaughton	 to	 life	 in	 prison	 on	 the	
                                                                                       13	

murder	count	and	a	concurrent	term	of	ten	years	in	prison	on	the	hindering	

apprehension	count.			

	     [¶27]		McNaughton	timely	appeals.			

                                    II.		DISCUSSION	

A.	   Motion	to	Suppress	Evidence	of	Statements	

	     [¶28]	 	 McNaughton	 argues	 that	 the	 court	 erred	 when	 it	 denied	 his	

motion	to	suppress	evidence	of	his	incriminating	statements.		Specifically,	he	

argues	that	(1)	after	waiving	Miranda	rights	but	before	making	incriminating	

statements,	he	reasserted	his	right	to	remain	silent	in	a	manner	sufficient	to	

require	 cessation	 of	 police	 questioning;	 and	 (2)	 the	 State	 did	 not	 meet	 its	

burden	 to	 prove	 that	 his	 confession	 was	 made	 voluntarily.	 	 We	 review	 the	

factual	 findings	 supporting	 the	 denial	 of	 a	 motion	 to	 suppress	 evidence	 for	

clear	error	and	the	court’s	ultimate	conclusions	de	novo.		See	State	v.	Bryant,	

2014 ME 94,	 ¶	 15,	 97 A.3d 595.	 	 “We	 will	 uphold	 the	 denial	 of	 a	 motion	 to	

suppress	 if	 any	 reasonable	 view	 of	 the	 evidence	 supports	 the	 trial	 court’s	

decision.”	 	 State	 v.	 Cooper,	 2017 ME 4,	 ¶	 9,	 153 A.3d 759  (quotation	 marks	

omitted).	
14	

	      1.	    Right	to	Remain	Silent	

	      [¶29]	 	 The	 Fifth	 Amendment	 privilege	 against	 self-incrimination	

provides	a	suspect	with	a	right	to	“cut	off	questioning”	after	he	has	received	

Miranda	warnings	and	waived	those	rights.		Miranda	v.	Arizona,	384 U.S. 436,	

473-74	 (1966);	 State	 v.	 Marden,	 673 A.2d 1304,	 1309	 (Me.	 1996);	 see	

U.S.	Const.	 amend.	 V.	 	 In	 Berghuis	 v.	 Thompkins,	 the	 United	 States	 Supreme	

Court	 held	 that	 the	 standards	 that	 apply	 to	 an	 invocation	 of	 the	 right	 to	

counsel	also	apply	to	an	invocation	of	the	right	to	remain	silent.		560 U.S. 370,	

381-82	 (2010).	 	 The	 Court	 noted	 its	 previous	 holding	 that	 “[i]f	 an	 accused	

makes	 a	 statement	 concerning	 the	 right	 to	 counsel	 ‘that	 is	 ambiguous	 or	

equivocal’	 or	 makes	 no	 statement,	 the	 police	 are	 not	 required	 to	 end	 the	

interrogation	 .	 .	 .	 or	 ask	 questions	 to	 clarify	 whether	 the	 accused	 wants	 to	

invoke	 his	 or	 her	 Miranda	 rights.”	 	 Id.	 at	 381	 (quoting	 Davis	 v.	 United	 States,	

512 U.S. 452,	 459	 (1994)).	 	 The	 Court	 went	 on	 to	 explain	 that	 “there	 is	 no	

principled	 reason	 to	 adopt	 different	 standards	 for	 determining	 when	 an	

accused	 has	 invoked	 the	 Miranda	 right	 to	 remain	 silent.”	 	 Id.	 	 As	 with	 an	

invocation	of	the	right	to	counsel,	therefore,	a	suspect	must	convey	his	desire	

to	remain	silent	“unambiguously.”		Id.	(quotation	marks	omitted).		We	applied	

the	 same	 reasoning	 in	 State	 v.	 King,	 1998 ME 60,	 ¶¶	 7-9,	 708 A.2d 1014,	 in	
                                                                                         15	

which	 we	 held	 that	 “in	 order	 to	 assert	 one’s	 right	 to	 ‘cut	 off	 questioning’	 an	

individual	must	articulate	a	desire	‘sufficiently	clearly	that	a	reasonable	police	

officer	 in	 the	 circumstances	 would	 understand	 the	 statement’	 to	 be	 a	

retraction	of	a	waiver	and	a	reassertion	of	the	right	to	remain	silent,”	id.	¶	9	

(quoting	Davis, 512 U.S.	at	459).	

	      [¶30]		In	State	v.	Marden,	a	suspect	repeatedly	responded	“no	comment”	

to	a	detective’s	questions	but	also	indicated	a	willingness	to	continue	engaging	

in	 the	 interview. 673 A.2d	 at	 1309-10.	 	 The	 trial	 court	 denied	 the	 suspect’s	

motion	 to	 suppress.	 	 Id.	 at	 1308.	 	 On	 appeal,	 the	 defendant	 argued	 that	 the	

detective	 should	 have	 ceased	 questioning	 him	 when	 he	 asserted	 his	 right	 to	

cut	 off	 questioning	 by	 stating	 “no	 comment”	 repeatedly.	 	 Id.	 at	 1309.	 	 We	

concluded	that	the	trial	court	had	not	erred	by	“finding	that	[the	suspect]	did	

not	 clearly	 and	 unequivocally	 indicate	 that	 he	 did	 not	 want	 to	 answer	 any	

more	 questions.”	 	 Id.	 at	 1310.	 	 We	 also	 held	 that	 the	 detective’s	 attempts	 to	

clarify	 the	 suspect’s	 ambiguous	 “no	 comment”	 responses	 were	 permissible.		

Id.	 	 We	 therefore	 distinguished	 the	 case	 from	 State	 v.	 Ayers,	 433 A.2d 356,	

359-62	 (Me.	 1981),	 in	 which	 we	 held	 that	 a	 detective	 had	 informed	 the	

suspect	 that	 she	 could	 not	 reassert	 her	 right	 to	 remain	 silent.	 	 Marden,
673 A.2d	 at	 1310.	 	 We	 have	 never	 held	 that	 in	 the	 face	 of	 ambiguous	
16	

statements	by	a	suspect,	officers	are	required	to	ask	clarifying	questions	about	

whether	 the	 suspect	 wants	 questioning	 to	 cease.	 	 See	 King,	 1998 ME 60,	

¶¶	6-9,	708 A.2d 1014;	see	also	Davis, 512 U.S.	at	461-62.	

	        [¶31]	 	 Here,	 examining	 the	 “specific	 circumstances”	 in	 which	

McNaughton	 was	 questioned	 and	 his	 “response	 to	 that	 questioning,”	 State	 v.	

Lovejoy,	 2014 ME 48,	 ¶	 26,	 89 A.3d 1066,	 the	 trial	 court	 found	 that	

McNaughton	made	several	ambiguous	statements	about	whether	he	wanted	to	

answer	some	of	the	officers’	questions.		At	times,	he	stated	that	he	could	not	

provide	the	answers	that	he	felt	the	detectives	were	looking	for	even	though	

he	“want[ed]	to”	and	he	simply	stated	his	name	and	a	nine-digit	number.		At	

one	 point,	 he	 also	 stated	 that	 he	 didn’t	 “want	 to	 give	 the	 answers”	 to	 “some	

questions,”	explaining	that	the	officers	had	told	him	he	didn’t	“have	to	answer	

every	 question.”	 	 As	 the	 trial	 court	 determined,	 in	 context,	 none	 of	 these	

statements	 was	 sufficiently	 clear	 to	 convey—in	 an	 objectively	 unambiguous	

manner—a	 desire	 for	 police	 questioning	 to	 cease.7	 	 See	 Berghuis, 560 U.S.	 at	

382.	 	 Contrary	 to	 McNaughton’s	 contention,	 this	 is	 not	 a	 case	 like	 Ayers,	 in	

which	 a	 detective,	 in	 response	 to	 ambiguous	 statements	 by	 the	 suspect,	

indicated	 that	 the	 suspect	 would	 not	 be	 allowed	 to	 reassert	 her	 right	 to	

    7	 	 As	 the	 court	 found,	 viewing	 the	 entirety	 of	 the	 officers’	 interactions	 with	 McNaughton	 as	 a	

whole,	 McNaughton’s	 words	 and	 actions	 exhibited	 an	 affirmative	 willingness	 to	 continue	 talking.		
See	State	v.	Marden,	673 A.2d 1304,	1310	(Me.	1996).	
                                                                                                             17	

remain	silent. 433 A.2d	at	361.		Instead,	as	in	Marden,	the	court	here	did	not	

commit	 clear	 error	 when	 it	 implicitly	 found	 that	 the	 detective’s	 requests	 for	

answers	 were	 not	 impermissible	 threats	 that	 any	 attempts	 to	 cut	 off	

questioning	would	be	fruitless. 673 A.2d	at	1310.	

	       [¶32]	 	 We	 discern	 no	 legal	 or	 factual	 error	 in	 the	 trial	 court’s	

determination	 that	 during	 the	 entire	 first	 interview	 and	 the	 majority	 of	 the	

second	interview,	McNaughton	did	not	articulate	an	objectively	unambiguous	

desire	for	questioning	to	cease.8			

	       2.	      Voluntariness	

	       [¶33]		Next,	McNaughton	challenges	the	trial	court’s	determination	that	

the	 State	 met	 its	 burden	 to	 prove	 that	 the	 statements	 the	 court	 declined	 to	

suppress	 were	 made	 voluntarily.	 	 “We	 review	 the	 court’s	 factual	 findings	 for	

clear	 error	 and	 its	 ultimate	 determination	 regarding	 voluntariness	 de	 novo.”		

State	 v.	 Hunt,	 2016 ME 172,	 ¶	 16,	 151 A.3d 911  (alterations	 omitted)	

(quotation	marks	omitted).	

	       [¶34]	 	 “A	 confession	 cannot	 be	 admitted	 in	 evidence	 unless	 the	

confession	 was	 given	 voluntarily,	 and	 the	 State	 has	 the	 burden	 to	 prove	

    8		McNaughton	contends	that	courts	in	other	jurisdictions	have	concluded	that	providing	a	name	

and	social	security	number	in	response	to	questioning	constitutes	an	unambiguous	retraction	of	a	
Miranda	waiver.		None	of	the	cases	he	cites	stands	for	that	proposition,	however,	and	we	decline	to	
adopt	 such	 a	 per	 se	 rule.	 	 The	 particular	 circumstances	 of	 each	 case	 will	 continue	 to	 guide	 our	
analysis.		See,	e.g.,	State	v.	Lovejoy,	2014 ME 48,	¶	26,	89 A.3d 1066.	
18	

voluntariness	 beyond	 a	 reasonable	 doubt.”	 	 Kittredge,	 2014 ME 90,	 ¶	24,	

97 A.3d 106.		“A	confession	is	voluntary	if	it	results	from	the	free	choice	of	a	

rational	mind,	if	it	is	not	a	product	of	coercive	police	conduct,	and	if	under	all	

of	 the	 circumstances	 its	 admission	 would	 be	 fundamentally	 fair.”	 	 Id.	 ¶	 25	

(quotation	marks	omitted).		In	making	a	voluntariness	determination,	courts	

are	to	consider	the	totality	of	the	circumstances,	including	

         the	 details	 of	 the	 interrogation;	 duration	 of	 the	 interrogation;	
         location	 of	 the	 interrogation;	 whether	 the	 interrogation	 was	
         custodial;	 the	 recitation	 of	 Miranda	 warnings;	 the	 number	 of	
         officers	 involved;	 the	 persistence	 of	 the	 officers;	 police	 trickery;	
         threats,	promises	or	inducements	made	to	the	defendant;	and	the	
         defendant’s	 age,	 physical	 and	 mental	 health,	 emotional	 stability,	
         and	conduct.	
	
State	v.	George,	2012 ME 64,	¶	21,	52 A.3d 903 (quotation	marks	omitted).	

	        [¶35]		McNaughton	argues	that	the	detectives’	statements	to	him	during	

the	 first	 and	 second	 interviews	 rendered	 his	 confession	 involuntary.9	 	 We	

have	 previously	 addressed	 several	 of	 the	 types	 of	 statements	 McNaughton	

focuses	 on	 and	 have	 concluded	 that	 they	 do	 not	 weigh	 heavily	 in	 the	

voluntariness	calculus.		See	Hunt,	2016 ME 172,	¶	23,	151 A.3d 911 (“[N]either	

generalized	 and	 vague	 suggestions	 that	 telling	 the	 truth	 will	 be	 helpful	 to	 a	

defendant	 in	 the	 long	 run	 nor	 mere	 admonitions	 or	 exhortations	 to	 tell	 the	

    9	 	 He	 argues	 that	 “the	 officers	 utilized	 the	 most	 common	 interrogative	 tactics	 often	 utilized	 by	

police	in	interrogations,”	including,	for	example,	“the	technique	of	informing	McNaughton	that	they	
did	not	believe	his	denials.”			
                                                                                        19	

truth	 will	 factor	 significantly	 into	 the	 totality	 of	 the	 circumstances	 analysis.”	

(alteration	 omitted)	 (citations	 omitted)	 (quotation	 marks	 omitted)).	 	 These	

include	the	detectives’	statements	that	McNaughton	“needed”	to	tell	the	truth	

and	 their	 generalized	 implications	 that	 things	 would	 be	 better	 for	 him	 if	 he	

confessed.	

	      [¶36]	 	 McNaughton	 also	 argues	 that	 the	 detectives	 impermissibly	

suggested	 that	 he	 would	 receive	 leniency	 if	 he	 confessed	 to	 the	 murder.	 	 He	

highlights	the	detectives’	discussion	of	“mitigating	factors,”	the	statement	that	

they	could	“minimize	it”	if	they	“hear[d]	from	[him],”	and	the	implication	that	

he	 might	 have	 a	 better	 chance	 of	 seeing	 his	 children	 if	 he	 confessed.		

Statements	 like	 these	 are	 potentially	 more	 problematic	 because	 “false	

promises	 of	 leniency	 that	 induce	 a	 confession	 are	 improper	 and	 thus	 will	

weigh	significantly	into	our	consideration	of	the	totality	of	the	circumstances	

in	determining	whether	a	confession	must	be	suppressed.”		Id.	¶	29	(emphasis	

omitted).		Contrary	to	McNaughton’s	arguments,	however,	this	case	is	not	like	

those	 in	 which	 we	 have	 determined	 that	 false	 promises	 of	 leniency	

jeopardized	the	voluntary	nature	of	a	defendant’s	statements.		Cf.	id.	¶¶	4-10,	

41-44	 (officers	 repeatedly	 implied	 to	 the	 defendant,	 a	 man	 with	 a	 cognitive	

impairment,	that	if	he	confessed	to	a	sex	crime	he	would	not	have	to	register	
20	

as	 a	 sex	 offender);	 State	 v.	 Wiley,	 2013 ME 30,	 ¶	 21,	 61 A.3d 750  (officer	

suggested	 that	 if	 the	 defendant	 confessed,	 he	 would	 face	 a	 short	 sentence	

involving	 county	 jail	 and	 probation	 instead	 of	 “a	 lot	 of	 time	 in	 state	 prison”	

(quotation	marks	omitted));	State	v.	Tardiff,	374 A.2d 598,	600-01	(Me.	1977)	

(officer	suggested	that	if	the	defendant	confessed	to	three	burglaries	he	would	

only	be	charged	with	one).	

	      [¶37]	 	 Here,	 the	 detectives	 made	 no	 specific	 suggestions	 or	 promises	

about	 how	 the	 process	 of	 prosecution	 or	 sentencing	 would	 be	 better	 for	

McNaughton	 if	 he	 confessed	 to	 the	 murder.	 	 Instead	 of	 offering	 a	 “concrete	

promise	 of	 leniency,”	 State	 v.	 Nadeau,	 2010 ME 71,	 ¶	 57,	 1 A.3d 445,	 they	

explained	“mitigating	factors”	only	in	the	abstract.		We	conclude	that	the	court	

made	no	error	in	weighing	the	totality	of	the	circumstances	and	determining	

that	McNaughton	made	the	incriminating	statements	at	issue	voluntarily.		We	

therefore	do	not	disturb	the	court’s	decision	to	deny	McNaughton’s	motion	to	

suppress	evidence	of	those	statements.	

B.	    Motion	to	Suppress	Photographs	of	Injuries	

	      [¶38]		McNaughton	also	challenges	the	trial	court’s	determination	that	

the	 photographs	 collected	 during	 the	 first	 interview	 were	 obtained	 lawfully	
                                                                                          21	

pursuant	to	the	exigent	circumstances	exception	to	the	Fourth	Amendment’s	

warrant	requirement	and	the	“plain	view”	doctrine.		We	are	not	persuaded.	

	      1.	    Photographs	of	Publicly-Viewable	Injuries	

	      [¶39]	 	 The	 Fourth	 Amendment	 protects	 citizens	 against	 unreasonable	

searches	 and	 seizures.	 	 U.S.	 Const.	 amend.	 IV;	 e.g.,	 State	 v.	 Carton,	

2016 ME 119,	¶	15,	145 A.3d 555.		But	“[w]hat	a	person	knowingly	exposes	to	

the	 public	 .	 .	 .	 is	 not	 a	 subject	 of	 Fourth	 Amendment	 protection.”	 	 Katz	 v.	

United	States,	389 U.S. 347,	351	(1967).		It	is	therefore	well	established	that	

      [a]n	 individual	 who	 exposes	 an	 object	 to	 public	 view	 has	 no	
      reasonable	 expectation	 of	 privacy	 in	 that	 object.	 	 Where	 such	
      expectancy	 is	 lacking,	 the	 observation	 of	 the	 object	 does	 not	
      constitute	a	search	within	the	meaning	of	the	Fourth	Amendment,	
      regardless	of	whether	the	observation	is	made	by	a	police	officer	
      or	private	citizen.	
      	
State	v.	Harriman,	467 A.2d 745,	748	(Me.	1983)	(citations	omitted).	

	      [¶40]	 	 Here,	 the	 trial	 court	 found	 that	 McNaughton	 voluntarily	

accompanied	 officers	 to	 the	 Lewiston	 Police	 Department	 bearing	 “what	

appeared	 to	 be	 fresh	 injuries	 to	 his	 face	 and	 neck	 area	 as	 well	 as	 his	 hands.		

These	injuries	were	clearly	visible	to	the	detectives	.	.	.	.”		The	court’s	findings	

are	 supported	 by	 the	 evidence	 in	 the	 suppression	 record.	 	 The	 detectives’	

viewing	of	these	observable	injuries	therefore	did	not	constitute	a	“search”	for	

Fourth	Amendment	purposes,	and	“the	observation	[was]	lawful	without	the	
22	

necessity	of	establishing	either	pre-existing	probable	cause	or	the	existence	of	

a	 search	 warrant	 or	 one	 of	 the	 traditional	 exceptions	 to	 the	 warrant	

requirement.”10	 	 1	 Wayne	 R.	 LaFave,	 Search	 and	 Seizure:	 A	 Treatise	 on	 the	

Fourth	Amendment	§	2.2(a)	at	600	(5th	ed.	2012);	see	Harriman, 467 A.2d	at	

748.		Where	there	was	no	search,	it	was	permissible	for	the	officers	to	record	

McNaughton’s	publicly-viewable	injuries	by	taking	photographs	of	them,	just	

as	 it	 was	 permissible	 for	 them	 to	 videotape	 the	 interview.	 	 See	 1	 Wayne	

R.	LaFave,	Search	and	Seizure:	A	Treatise	on	the	Fourth	Amendment	§	2.2(a)	at	

600	 n.16;	 State	 v.	 Marini,	 638 A.2d 507,	 514	 (R.I.	 1994)	 (holding	 that	 no	

Fourth	Amendment	violation	occurred	when	police	recorded	the	defendant’s	

confession	 without	 a	 warrant);	 State	 v.	 Dickerson,	 313 N.W.2d 526,	 532	

(Iowa	1981)	(concluding	that	no	Fourth	Amendment	violation	occurred	when	

police	 photographed	 premises	 open	 to	 public	 view	 because	 “[t]he	 camera	

simply	recorded	what	the	officers	saw”).	




   10	 	 Circumstances	 such	 as	 these,	 where	 “an	 observation	 is	 made	 by	 a	 police	 officer	 without	 a	

prior	physical	intrusion	into	a	constitutionally	protected	area,”	are	often	confusingly	described	as	
implicating	 the	 “plain	 view”	 doctrine.	 	 1	 Wayne	 R.	 LaFave,	 Search	 and	 Seizure:	 A	 Treatise	 on	 the	
Fourth	 Amendment	 §	 2.2(a)	 at	 599	 (5th	 ed.	 2012);	 see	 State	 v.	 Schueler,	 488 A.2d 481,	 483	
(Me.	1985);	State	v.	Harriman,	467 A.2d 745,	749	&	n.4	(Me.	1983);	see	also	Scales	v.	State,	284 A.2d
45,	47	n.1	(Md.	Ct.	Spec.	App.	1971).	
                                                                                         23	

	      2.	    Photographs	of	Injuries	Covered	by	Clothing	

	      [¶41]	 	 McNaughton	 also	 takes	 issue	 with	 the	 court’s	 decision	 not	 to	

suppress	photographs	that	the	detectives	took	of	injuries	that	were	not	visible	

until	 he	 partially	 removed	 his	 clothing.	 	 The	 analysis	 is	 different	 for	 these	

photographs	because	it	was	reasonable	for	McNaughton	to	expect	that	those	

injuries	 would	 remain	 private.	 	 See	 Horton	 v.	 California,	 496 U.S. 128,	 133	

(1990)	 (“A	 search	 compromises	 the	 individual	 interest	 in	 privacy.”);	 Katz,
389 U.S.	at	351.	

	      [¶42]	 	 Evidence	 obtained	 as	 a	 result	 of	 an	 unreasonable	 search	 or	

seizure	is	not	admissible	at	trial.		See,	e.g.,	State	v.	Drown,	2007 ME 142,	¶	7,	

937 A.2d 157.		A	warrant	is	generally	required	for	searches	and	seizures	to	be	

considered	 “reasonable”	 for	 Fourth	 Amendment	 purposes,	 see	 U.S.	 Const.	

amend.	 IV,	 but	 warrantless	 searches	 and	 seizures	 are	 permitted	 in	 some	

circumstances,	 see	 Drown,	 2007 ME 142,	 ¶	 7,	 937 A.2d 157.	 	 One	 such	

exception	 exists	 when	 there	 are	 “exigent	 circumstances”;	 i.e.,	 “when	 there	 is	

adequate	probable	cause	for	the	seizure	and	insufficient	time	for	the	police	to	

obtain	 a	 warrant.”	 	 State	 v.	 Alley,	 2004 ME 10,	 ¶	 15,	 841 A.2d 803.	 	 Once	 a	

search	is	justified	by	a	warrant	or	some	exception	to	the	warrant	requirement,	

pursuant	 to	 the	 “plain	 view”	 doctrine,	 officers	 may	 seize	 objects	 that	 come	
24	

into	plain	view	during	the	course	of	a	lawful	search	and	whose	“incriminating	

character”	 is	 “immediately	 apparent,”	 and	 evidence	 resulting	 from	 that	

seizure	 will	 not	 be	 subject	 to	 the	 exclusionary	 rule.	 	 Horton, 496 U.S.	 at	

136-41;	see	Coolidge	v.	New	Hampshire,	403 U.S. 443,	465-71	(1971);	Drown,	

2007 ME 142,	 ¶	 7,	 937 A.2d 157;	 Alley,	 2004 ME 10,	 ¶	15,	 841 A.2d 803;	

Harriman, 467 A.2d	at	748-49	&	n.3.	

	       [¶43]		In	this	case,	the	trial	court	found	that	by	the	time	the	detectives	

collected	 McNaughton’s	 clothing	 and	 photographed	 his	 injuries,	 they	 had	

received	information	that	he	was	responsible	for	Parent’s	murder.11		They	also	

observed	 fresh	 scratch	 marks	 on	 his	 face,	 neck,	 and	 hands.	 	 In	 addition,	

McNaughton	 had	 given	 the	 detectives	 reason	 to	 believe	 that	 he	 had	 been	

wearing	 the	 same	 clothes	 when	 the	 murder	 took	 place.	 	 This	 was	 sufficient	

information	 to	 give	 rise	 to	 probable	 cause	 to	 believe	 that	 McNaughton’s	

clothing	 contained	 evidence	 of	 a	 crime,	 such	 as	 DNA.12	 	 See	 State	 v.	 Martin,	

2015 ME 91,	 ¶	 10,	 120 A.3d 113;	 State	 v.	 Sapiel,	 432 A.2d 1262,	1267	


    11		Although	there	was	conflicting	evidence	regarding	the	precise	details	of	what	information	the	

officers	received	and	when,	we	have	examined	the	record	and	are	satisfied	that	it	contains	sufficient	
evidence	to	support	the	court’s	finding.		
    	
    12		Although	the	court	did	not	use	the	phrase	“probable	cause,”	its	findings,	which	are	supported	

by	 competent	 evidence	 in	 the	 record,	 are	 sufficient	 to	 support	 that	 determination.	 	 See	 State	 v.	
Libby,	453 A.2d 481,	485	(Me.	1982)	(“In	determining	the	existence	of	probable	cause	to	search,	.	.	.	
[t]he	record	must	support	by	a	preponderance	of	the	evidence	that	the	officers	had	knowledge	of	
facts	sufficient	to	justify	the	ultimate	conclusion	that	probable	cause	existed.”).	
                                                                                                             25	

(Me.	1981)	(“A	reasonable	belief	is	the	essence	of	probable	cause.”	(quotation	

marks	omitted)).	

	         [¶44]		The	record	also	supports	the	court’s	determination	that	 exigent	

circumstances	existed	because	it	was	objectively	reasonable	for	the	police	to	

believe	that	the	interview	would	end	before	they	could	procure	a	warrant,	and	

McNaughton	 told	 them	 that	 he	 was	 planning	 to	 leave	 for	 Massachusetts	 the	

following	 morning.	 	 Evidence	 contained	 on	 McNaughton’s	 clothing	 could	 be	

lost	or	destroyed	if	McNaughton	left	the	police	station.13		See	United	States	v.	

Tibolt,	72 F.3d 965,	969	(1st	Cir.	1995)	(“The	exigent	circumstances	inquiry	is	

limited	 to	 the	 objective	 facts	 reasonably	 known	 to,	 or	 discoverable	 by,	 the	

officers	 at	 the	 time	 of	 the	 search.”	 (quotation	 marks	 omitted));	 Alley,	

2004 ME 10,	¶¶	16-17,	841 A.2d 803;	State	v.	Schueler,	488 A.2d 481,	482-83	

(Me.	1985).	 	 Finally,	 having	 a	 lawful	 justification	 for	 the	 seizure	 of	

McNaughton’s	 clothing,	 the	 detectives	 were	 also	 justified	 in	 collecting	

evidence	 that	 appeared	 in	 plain	 view	 during	 that	 seizure,	 including	 by	

photographing	 injuries	 that	 had	 previously	 been	 covered	 by	 McNaughton’s	

    13		 As	 discussed	 above,	 in	 analyzing	 McNaughton’s	 Fifth	 Amendment	 challenges,	 the	 court	
determined	 that	 the	 first	 interview	 “became	 custodial,”	 concluding	 that	 at	 some	 point	 during	 the	
interview,	 a	 reasonable	 person	 standing	 in	 McNaughton’s	 shoes	 would	 no	 longer	 have	 felt	 “at	
liberty	to	terminate	the	interrogation.”		That	is	not	inconsistent	with	its	determination,	in	analyzing	
this	Fourth	Amendment	challenge,	that	exigent	circumstances	justified	the	seizure	of	McNaughton’s	
clothing	 given	 that	 the	 detectives	 repeatedly	 told	 McNaughton	 that	 he	 was	 not	 under	 arrest	 and	
could	 leave	 at	 any	 time,	 and	 that	 he	 did	 in	 fact	 leave	 about	 two	 hours	 after	 questioning	 began,	
telling	the	detectives	that	he	planned	to	leave	the	state	in	the	morning.			
26	

shirts.		The	court	therefore	did	not	err	when	it	denied	McNaughton’s	motion	

to	suppress	the	photographs	of	his	injuries.	

C.	   Motion	for	New	Trial	

	     [¶45]	 	 Finally,	 McNaughton	 argues	 that	 the	 State	 knowingly	 or	

recklessly	presented	perjured	testimony	at	trial,	depriving	him	of	a	fair	trial.		

“We	review	the	trial	court’s	decision	on	a	motion	for	a	new	trial	for	an	abuse	

of	discretion	and	any	findings	underlying	its	decision	for	clear	error.”		State	v.	

Daluz,	2016 ME 102,	¶	44,	143 A.3d 800.	

	     [¶46]	 	 As	 the	 State	 argues,	 McNaughton	 cannot	 succeed	 in	 his	

contention	that	the	court	abused	its	discretion	when	it	rejected	his	argument	

relating	 to	 allegedly	 perjured	 testimony.	 	 McNaughton’s	 argument	 is	

essentially	 identical	 to	 the	 one	 we	 addressed	 at	 length	 recently	 in	 True’s	

appeal.		See	State	v.	True,	2017 ME 2,	¶¶	16-22,	153 A.3d 106.	

      As	 a	 threshold	 matter,	 a	 defendant	 must	 satisfy	 the	 basic	 and	
      fundamental	 burden	 of	 demonstrating	 that	 the	 information	
      delivered	 at	 trial	 was	 perjured—not	 merely	 inconsistent	 with	
      other	 evidence	 or	 previous	 testimony.	 	 A	 showing	 that	 trial	
      testimony	 is	 inconsistent	 with	 other	 testimony	 or	 evidence	 does	
      not,	 standing	 alone,	 demonstrate	 that	 evidence	 presented	 to	 the	
      fact-finder	 contained	 intentional	 inaccuracies	 or	 that	 there	 had	
      been	 a	 knowing	 use	 of	 false	 testimony.	 	 Such	 inconsistencies	
      present	issues	of	credibility	and	call	for	the	weighing	of	conflicting	
      or	 inconsistent	 evidence—a	 task	 that	 falls	 solidly	 within	 the	
      province	of	the	jury	as	the	fact-finder.	
      	
                                                                                        27	

Id.	 ¶	 19	 (citations	 omitted).	 	 Based	 on	 this	 principle,	 we	 do	 not	 disturb	 the	

court’s	denial	of	McNaughton’s	motion	for	a	new	trial.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	       	      	      	    	
	
Verne	 E.	 Paradie,	 Jr.,	 Esq.	 (orally),	 Paradie,	 Sherman,	 Walker	 &	 Worden,	
Lewiston,	for	appellant	Michael	R.	McNaughton	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Leanne	 Robbin,	 Asst.	 Atty.	 Gen.	 (orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Androscoggin	County	Superior	Court	docket	number	CR-2013-458	
FOR	CLERK	REFERENCE	ONLY